Citation Nr: 9902566	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  95-40 483	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date, prior to December 23, 1994, 
for a 70 percent evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1931 to November 1935.

2.  	In June 1997, the Board of Veterans Appeals (Board) 
issued a decision denying the veterans petition for the 
above-captioned relief.  The veteran, through counsel, filed 
a timely appeal of the Boards decision with the Court of 
Veterans Appeals (Court).

3.	In May 1998, the veterans daughter notified the 
Department of Veterans Affairs (VA) Regional Office (RO), St. 
Louis, Missouri, that the veteran died on April [redacted], 1998.

4.	In May 1998, the veterans counsel filed a motion with 
the Court to dismiss the appeal, and the Court entered an 
order vacating the Boards June 1997 decision and dismissing 
the appeal.  The Board received a copy of this order in June 
1998.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1998); Rule of Practice 1302, 
62 Fed. Reg. 55169 (1997) (to be codified at 38 C.F.R. § 
20.1302). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board issued a decision in June 1997 denying the 
veterans claim for assignment of an effective date earlier 
than December 23, 1994 for a 70 percent evaluation for 
bilateral hearing loss.  The veteran appealed this decision 
to the Court.  A Report of Contact form associated with the 
claims file indicates that in May 1998, the veterans 
daughter informed the RO that the veteran had died in April 
1998.  Subsequently, in May 1998, the veterans counsel filed 
a motion with the Court to dismiss the appeal.  Later that 
month, the Court granted the motion.

The Court order, which the Board received in June 1998, has 
the effect of vacating the Boards prior decision issued in 
June 1997.  Consequently, an appeal of the above issue is 
once again pending before the Board from an adverse RO 
decision  as was the case before the Board promulgated its 
now-vacated June 1997 decision.

Unfortunately, the veteran has died during the pendency of 
the appeal.  As a matter of law, veterans claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A § 7104(a); Rule of Practice 
1302, 62 Fed. Reg. 55169 (1997) (to be codified at 38 C.F.R. 
§ 20.1302).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The appeal is dismissed.




		
      JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision is the 
notice of the action taken on this appeal by the Board of 
Veterans' Appeals.



- 2 -
